EXHIBIT AT SCHAWK, INC.: Timothy J. Cunningham Interim Chief Financial Officer (847) 827-9494 tim.cunningham@schawk.com AT DRESNER CORPORATE SERVICES: Philip Kranz 312-780-7240 pkranz@dresnerco.com Schawk, Inc. to Restate December 31, 2007 Balance Sheet to Reflect Restatement of December 31, 2002 Financials Des Plaines, IL, June 26, 2008—Schawk, Inc. (NYSE:SGK), the leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, today announced that it will restate its consolidated balance sheet as of December 31, 2007 to reflect changes in the amounts of previously reported goodwill, retained earnings and accumulated comprehensive income due to the effect of an accounting error related to goodwill in its December31, 2002 financial statements, as further described below.As a result of the pending restatement, the Company’s previously issued financial statements for fiscal year ended December31, 2002 should not be relied upon.The restatement is expected to result in a decrease of goodwill in the amount of $3.5 million as of
